IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20600
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN CHIME,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-108-3
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     John Chime appeals the 23-month sentence imposed by the

district court when it revoked his supervised release.   He

contends that the district court failed to consider the Chapter 7

policy statements of the Sentencing Guidelines.   Because Chime

failed to raise this issue in the district court, review is for

plain error only.   See United States v. Ayers, 946 F.2d 1127,

1131 (5th Cir. 1991).   In Ayers, we stated that when the district

court imposed a sentence within its discretion, “[t]he failure to

articulate a consideration of the [Chapter 7] policy statements

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20600
                                -2-

was not plain error.” 946 F.2d at 1131.   Chime does not contend

that his sentence was outside the statutory range.   Because Chime

has identified no plain error, the sentence of the district court

is AFFIRMED.